 1   Susan St. Vincent
     Legal Officer
 2   NATIONAL PARK SERVICE
 3   Legal Office
     P.O. Box 517
 4   Yosemite, California 95389
     Telephone: (209) 372-0241
 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                        Docket Number: 6:18-PO-00212-JDP
12                       Plaintiff,
13                                                     MOTION TO VACATE REVIEW
                                                       HEARING; AND ORDER THEREON
14    JARED D. CRAIG,
15                       Defendant.
16

17
            The United States, by and through its representative, Susan St. Vincent hereby moves the
18
     Court for an Order to Vacate the review hearing currently scheduled in this matter for April 16,
19
     2019. The Defendant was sentenced to twelve months of unsupervised probation with conditions
20
     including, he obey all laws and pay a $600 fine. To date, Defendant has complied with all the
21
     terms of unsupervised probation imposed by this Court on May 29, 2018.
22
            .
23

24
            Dated: April 15, 2019                         NATIONAL PARK SERVICE
25

26                                                        /S/ Susan St. Vincent
                                                          Susan St. Vincent
27
                                                          Legal Officer
28
                                                      1
 1

 2

 3
                                           ORDER
 4

 5            Upon application of the United States, and good cause having been shown therefor, IT IS
 6   HEREBY ORDERED that the review hearing scheduled for April 16, 2019 in the above

 7   referenced matter, United States v. Craig, 6:18-PO-00212-JDP, be vacated.

 8
     IT IS SO ORDERED.
 9

10
     Dated:      April 15, 2019
11                                                     UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
